PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,436,278  
Issue Date: 6 Sep 2016
Application No. 14/673,826
Filed: 30 Mar 2015
For: Motion-Based Content Navigation

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed October 28, 2021 as an ePetition and supplemented November 2, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. No decision was rendered with the ePetition filed October 28, 2021. 

The petition is GRANTED.

With this decision, the maintenance fee records and the application file of the above-identified patent have been updated to reflect that the ePetition to accept the unintentionally delayed payment of  the 3.5 year maintenance fee under 37 CFR 1.378(b) filed on October 28, 2021 has been granted.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $2,000 for the maintenance fee due at 3.5 years and $2,100 for the delayed payment of the fee due at 3.5 years. The total fees owed are $4,100. Petitioner submitted a payment of $4,100 on October 28, 2021.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.378 was unintentional, petitioner must notify the Office.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this matter may be directed to Vanitha Elgart at 571.272.7395.


/VANITHA M ELGART/Petitions Examiner, OPET                                                                                                                                                                                                        



cc:	Daniel J. Bernard  
	Sterne, Kessler, Goldstein & Fox P.L.L.C.
	1100 New York Avenue NW
	Washington, DC 20005